— Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered January 30, 1986, convicting him of murder in the *554second degree (two counts) and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument that he was deprived of his Sixth and Fourteenth Amendment right of confrontation is premised on his erroneous belief that he and his codefendant were jointly tried and that the codefendant’s confession was admitted into evidence. However, because the defendant was tried separately and only his own confession was admitted at his trial, his claim is patently without merit.
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Thompson, Spatt and Rosenblatt, JJ., concur.